UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28978 AMERICAN FIBER GREEN PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 91-1705387 (State or other jurisdiction of (I.R.S. Empl. incorporation or organization) Ident. No.) 4209 Raleigh Street, Tampa, FL 33619 (Address of principal executive offices, Zip Code) (813)-247-2770 (Registrant’s telephone number, including area code) (Former Name, Former Address and Former Fiscal Year if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer’s classes of common equity, as of January 24, 2014 was 12,383,155. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 4 Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 (audited) 4 Statements of Operations (unaudited) for the three and nine months ended September 30, 2013 and 2012 5 Statement of Changes in Shareholders’ Deficit for the period ended September 30, 2013 6 Statements of Cash Flows (unaudited) for the nine months ended September 30, 2013 and 2012 7 Notes to Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition of and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 2 FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, and Section 27A of the Securities Act of 1933. Any statements contained in this report that are not statements of historical fact may be forward-looking statements. When we use the words “intends,” “estimates,” “predicts,” “potential,” “continues,” “anticipates,” “plans,” “expects,” “believes,” “should,” “could,” “may,” “will” or the negative of these terms or other comparable terminology, we are identifying forward-looking statements. Forward-looking statements involve risks and uncertainties, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by forward-looking statements. These factors include our; research and development activities, distributor channel; compliance with regulatory impositions; and our capital needs. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. The Company assumes no obligation and does not intend to update these forward-looking statements, except as required by law. When used in this report, the terms “American Fiber Green Products Inc.”, “Company”, “we”, “our”, and “us” refer to American Fiber Green Products, Inc. 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements American Fiber Green Products, Inc. Consolidated Balance Sheets September 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Total Current Assets Property and equipment, net of accumulated depreciation of $48,934 and $44,130, respectively Notes receivable, related parties Interest receivable, related parties TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued expenses Deferred salaries Accrued interest payable Convertible notes payable, related party Note payable, related party Total Current Liabilities TOTAL LIABILITIES Stockholders' Deficit Preferred stock: 5,000,000 authorized; $0.001 par value; no shares issued and outstanding - - Common stock: 350,000,000 authorized; $0.001 par value 12,383,155 and 11,543,235 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to unaudited financial statements 4 American Fiber Green Products, Inc. Consolidated Statements of Operation For theThree Months Ended September 30, For theNine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Cost of sales - - Gross Profit Operating Expenses Compensation - - General and administrative Total operating expenses Net loss from operations ) ) ) Other income (expense) Interest expense ) Interest Income Income taxes - Net loss $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See notes to unaudited financial statements 5 American Fiber Green Products, Inc. Consolidated Statement of Stockholders' Deficit Common Stock Additional Paid in Accumulated Shares Amount Capital Deficit Total Balance as of December 31, 2010 $ $ $ ) $ ) Net loss ) ) Balance as of December 31, 2011 $ $ $ ) $ ) Shares issued in exchange for services Options issued Net loss ) ) Balance as of December 31, 2012 $ $ $ ) $ ) Shares issued in exchange for services (unaudited) $ Net income (unaudited) ) ) Balance as of September 30, 2013 (unaudited) $ $ $ ) $ ) See notes to unaudited financial statements 6 American Fiber Green Products, Inc. Consolidated Statements of Cash Flows For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation - Forgiveness of debt - - Changes in operating assets and liabilities: (Increase) decrease in operating assets: Accounts receivable ) Non-trade receivables and other assets ) ) Note receivable, net - - Increase (decrease) in operating liabilities: Accounts payable and accrued expenses ) Deferred compensation Total adjustments Net Cash Provided (Used) by Operations ) Cash Flows from Investing Activities: Acquisition of property and equipment - - Net Cash Used in Investing Activities - - Cash Flows from Financing Activities: Related party loans, net ) ) Increase in interest payable to related parties - Increase in deposit on equipment - ) Proceeds from issuance of stock - Net Cash Provided by Financing Activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Supplemental Disclosure Information: Cash paid for interest $
